Case 9:20-cr-80025-DMM Document 61 Entered on FLSD Docket 05/13/2021 Page 1 of 27




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                      Case No.: 20-80025-CR-DMM

  UNITED STATES OF AMERICA,

  v.

  ROBERT DANIEL SOLOVE,

                    Defendant.
  _________________________________/

               UNITED STATES SENTENCING MEMORANDUM AND
       RESPONSE TO THE DEFENDANT’S MOTION FOR DOWNWARD VARIANCE

          COMES NOW, the United States of America, by and through its undersigned Assistant

  United States Attorney, and respectfully submits the following as the government’s sentencing

  memorandum and response to the defendant’s motion for downward variance in this matter:

  I. DEFINITION OF PEDOPHILIA (PAEDOPHILIA)

          “A persistent or a predominant preference for sexual activity with a prepubescent child or

  children”1

  II. BACKGROUND

          In a 17-count superseding information filed on January 19, 2021, the United States charged

  the Defendant, Robert Daniel SOLOVE, with six (6) counts of Production of Child Pornography,

  in violation of 18 U.S.C. § 2251(a); seven (7) counts of Distribution of Child Pornography, in

  violation of 18 U.S.C. §§ 2252(a)(2) and (b)(1); one (1) count of Child Exploitation Enterprise, in



  1
    The ICD-10 Classification of Mental and Behavioral Disorders Diagnostic criteria for research World at
  https://www.who.int/classifications/icd/en/GRNBOOK.pdf. World Health Organization/ICD-10. 1993. Section F65.4
  “Paedophilia”. Retrieved 2012-10-10.
Case 9:20-cr-80025-DMM Document 61 Entered on FLSD Docket 05/13/2021 Page 2 of 27




  violation of 18 U.S.C. §2252A(g); one (1) count of Possession of Child Pornography, in violation

  of 18 U.S.C. §§ 2252(a)(4)(B) and (b)(2); one (1) count of Coercion and Enticement of Minors, in

  violation of 18 U.S.C. § 2422(b); and one (1) count of Transfer Obscene Material To Minors, in

  violation of 18 U.S.C. § 1470 (DE 38). The parties filed a plea agreement in which the Defendant

  agreed to plead guilty to two counts of production of child pornography against two separate

  victims, two counts of distribution of child pornography within two distinct Kik user groups, and

  one count of possession of child pornography for the items found on the digital devices (DE 46).

         The United States Probation Office conducted a thorough Presentence Investigation Report

  (PSR) regarding the Defendant, which contemplated the guidelines under each of the production

  counts. For the production as to Minor Victim 1, the Defendant’s base offense level begins at 32

  (DE 60, U.S.S.G. § 2G2.1(a)). He received a four-level increase for a victim being prepubescent,

  a four-level increase for the performance of a sexual act, a two-level increase for knowingly

  engaging in distribution, a four-level increase as the offense involved a toddler, and a two-level

  increase for being a in a position of authority/supervision/relation (DE 60, U.S.S.G.

  §§ 2G2.1(b)(1)(A), (2)(B), (3), (4), and (5)). The adjusted offense level was 48 (DE 60 ¶ 80).

  For the production as to Minor Victim 2, the adjusted offense level was 44 (DE 60 ¶ 90). Thus,

  the offenses also resulted in a multiple count adjustment and a two-level increase in offense level.

  (DE 60 ¶ 93. This resulted in a combined adjusted offense level of 50. The chapter four

  prohibited sexual conduct pattern enhancement was applied, increasing the offense level by 5

  additional levels (DE 60 ¶ 95). After acceptance of responsibility, and since his total offense level

  exceeded 43 (in fact it was 52), the offense total level is treated as 43. (DE 60 ¶ 98).




                                                   2
Case 9:20-cr-80025-DMM Document 61 Entered on FLSD Docket 05/13/2021 Page 3 of 27




          The Defendant had one criminal history point for a theft conviction in Pennsylvania in

  2013 (DE 60 ¶ 102). Despite the resulting guideline imprisonment range of life, the statutory

  maximum sentence and thus the guideline term of imprisonment is 1,440 months (DE 60 ¶ 148).

          The Defendant filed a sentencing memorandum on May 10, 2021, in which he requested a

  variance to an unstated amount (DE 55). The United States opposes the variance request and in

  light of the 18 U.S.C. § 3553(a) factors and believes a 1,440-month (or 120-year) sentence, the

  maximum per-count sentence, served consecutively is, is lawful, just, and appropriate.

  III. ARGUMENT

          The United States believes there are no factors that warrant a variance. The Defendant’s

  conduct was disturbing and displayed the worst of human nature: he recorded his own sexual

  molestation his own child 18-month-old child and used it to obtain sexual abuse material of other

  children on the Internet. He took the innocence of a 13-year-old girl whom he met online and had

  her produce sexual videos for his enjoyment. He promulgated multiple online chatrooms to engage

  in the enterprise of distributing child sexual exploitation material (CSAM)2 and reveling in the

  idea of child rape. The Defendant’s conduct, taken with the sentencing factors set forth in 18

  U.S.C. § 3553(a), demands a statutory maximum consecutive 120-year sentence.

          “In sentencing a defendant, first the district court ‘shall consider ... the kinds of sentence

  and the sentencing range established for ... the applicable category of offense committed by the

  applicable category of defendant as set forth in the guidelines.’ 18 U.S.C. § 3553(a)(4)(A).” The


  2
    United States federal law defines child pornography and uses that term throughout the federal criminal code.
  However, more appropriately, child pornography is actually child sexual abuse material (CSAM, for short). CSAM
  more aptly describes “what is depicted – the sexual abuse and exploitation of children. Not only do these images and
  videos document victims’ exploitation and abuse, but when these files are shared across the internet, child victims
  suffer re-victimization each time the image of their sexual abuse is viewed.” https://www.missingkids.org/
  theissues/csam. The National Center for Missing and Exploited Children explains that “these images and videos
  depict actual crimes being committed against children. The human element, children at risk, must always be considered
  when talking about this offense that is based in a high-tech world.” Id.




                                                           3
Case 9:20-cr-80025-DMM Document 61 Entered on FLSD Docket 05/13/2021 Page 4 of 27




  Sentencing Guidelines are the appropriate starting point from which the Court exercises its

  discretion under § 3553(a). See United States v. Crawford, 407 F.3d 1174, 1178–79 (11th Cir.

  2005). This Court therefore “must first calculate the Guidelines range, and then consider what

  sentence is appropriate for the individual defendant in light of the statutory sentencing factors, 18

  U.S.C. § 3553(a), explaining any variance from the former with reference to the latter.” Nelson v.

  United States, 129 S. Ct. 890, 891-92 (2009). As there are no objections to the guidelines, the

  appropriate range is only 120 years.

         Section 3553(a)(1) provides that, in determining a sentence, courts must consider the nature

  and circumstances of the offense, as well as the history and characteristics of the defendant.

  Additional factors outlined in section 3553(a)(2) include the need for the sentence to reflect the

  seriousness of the offense; to promote respect for the law; to provide just punishment for the

  offense; to afford adequate deterrence to criminal conduct; to protect the public from further crimes

  of the defendant; and to provide the defendant with needed education or vocational training,

  medical care, or other corrective treatment in the most effective manner. 18 U.S.C. § 3553(a)(2).

  Another factor that Section 3553(a) considers are similar sentences for similarly situated

  defendants for to avoid sentence disparities. 18 U.S.C. § 3553(a)(6). Consideration of these

  factors necessitates a 120-year sentence.

         A. Nature and circumstances of the offense

         The nature and circumstance of the Defendant’s offenses are abhorrent and evil. For nearly

  a year, the Defendant consumed, distributed, and produced child pornography. He engaged in

  online communication in predicated child exploitation “chat rooms” in the application “Kik” to

  share in his own and other pedophiles enjoyment of child rape. He tricked a 13-year-old girl

  (Minor Victim 2) into believing they were in real relationship such that she produced countless




                                                   4
Case 9:20-cr-80025-DMM Document 61 Entered on FLSD Docket 05/13/2021 Page 5 of 27




  images and videos of herself masturbating for his pleasure. And if this were not enough, the

  defendant sexually abused his own 18-month-old daughter (Minor Victim 1) for his own sexual

  desires, recorded it, and shared it with his pedophile compatriots in Kik.

          The Final PSR thoroughly details each offense of conviction, the relevant conduct of the

  charges to be dismissed, and the Defendant’s relationship to the victims. At sentencing the

  government will expound in greater detail those facts. To understand the deviance of Solove’s

  criminal enterprise would takes weeks to read and review the online postings in Kik, the thousands

  upon thousands of messages with Minor Victim 2, the dozens of images and videos created of both

  Minor Victim 1 and 2, and the crime scene photographs of Minor Victim 1’s blood-stained sheets

  and diapers. Probation has done an impeccable job detailing these facts (DE 60 ¶ 11-58).

  SOLOVE’s motion for variance passes over the facts of this case, instead focusing on himself and

  his life leading up to this case. Here is where SOLOVE’s variance motion misses the point: this

  case is about SOLOVE’s actions in this case, the impact this sentence will have on his victims,

  and preventing him from ever committing these crimes again. Only a maximum allowable

  sentence will do that.

          It is unclear exactly how far back SOLOVE’s sexual exploitation of children goes, but from

  the facts of his case, it goes back, at least mid-20193 and continued through his arrest in February

  2020. Certainly, other offenders have done so for longer, but SOLOVE did so to the most

  vulnerable person imaginable: his 18-month old daughter. Known brazenly as “rsolove99” and

  using a picture of his own face as his profile picture, SOLOVE communicated with other

  pedophiles in Kik chatrooms like, “Loving Kids 1 Private,” “Twee.nz,” “TweenLuvWorld,” and



  3
    As noted in the PSR, SOLOVE voluntarily admitted himself for treatment related to anxiety, depression and suicidal
  thoughts on February 4, 2019 and admitted, “thinking disturbing thoughts regarding his daughter.” Regarding his
  daughter, the defendant stated, “When she cries, I just don’t know.” PSR ¶ 126




                                                           5
Case 9:20-cr-80025-DMM Document 61 Entered on FLSD Docket 05/13/2021 Page 6 of 27




  “Actual No Limits Fun.” In these rooms he posted and received CSAM, commented on that which

  was posted, and discussed child rape. SOLOVE and his online community traded CSAM images

  and videos of children like they were baseball cards; never caring for a moment about who they

  were or the pain they suffered. The rules in the chatrooms were simple, “If the first thing you do

  is beg for vids, pics ornpm [sic] for trade, the second thing you will do is be kicked. This is a

  GROUP CHAT…get it? Well if not you soon will” (DE 60 ¶ 53).

          This communication, in at least the “twee.nz” Kik chatroom on January 29-30, 2020,

  amounted to evidence and the elements to prove that SOLOVE and others committed a violation

  of 18 USC § 2252A(g), child exploitation enterprise, charged in Count 6 of the superseding

  information. As detailed in the PSR at paragraphs 46-56 SOLOVE; 1) committed a chapter 110

  violation, including distribution of CSAM; 2) which were part of a series of 3 or more separate

  incidents; 3) involving more than 1 victim; and 4) were committed with at least 3 other individuals.

  They communicated about CSAM and rape so nonchalantly, it was as if they were discussing a

  recent sporting event over a friendly game of cards.4

          The PSR noted the communication SOLOVE engaged in with others and how many times

  they shared CSAM, but this only encapsulates as small window (usually 1-2 days) of time over

  months and months of exploitation. Fortunately, in at least three (3) of these chatrooms, Homeland

  Security Investigations (HSI) undercover agents in Tennessee, Michigan, and a sheriff’s detective

  in Winnebago County, Wisconsin, memorialized the communication, the photos and videos

  posted, and engaged in private chat with SOLOVE. There work led first, to the rescue of an 18-

  month of child --- the Defendant’s daughter.




  4
    Defense counsel was given a very heavily redacted copy of these communications pursuant to the protective order
  in this case. The government can make the unredacted version available for the Court upon request.




                                                         6
Case 9:20-cr-80025-DMM Document 61 Entered on FLSD Docket 05/13/2021 Page 7 of 27




         From at least the time that she was 1 year old, SOLOVE molested his daughter, Minor

  Victim 1 using her a pawn, a toy, and part of his game to impress his fellow pedophiles. As noted

  in the PSR, photographs from SOLOVE’s phone show his penis pushing into his then 1-year-old

  daughter’s rectum (PSR ¶ 26). He photographed her vagina when she was 18 months old and used

  these pictures to engage with other online pedophiles (PSR ¶ 11). But he did more: on at least two

  occasions he video recorded on the couch of their living room, his own 18-month-old daughter, in

  her pink pajamas and pacifier in her mouth, with her hand on his erect penis, as she moved it back

  and forth like a video-game joystick (PSR ¶ 12). What more did he need to do to defile his own

  daughter? He brazenly admitted his crimes online, perhaps in a show of bravado, to one of the

  undercover agents, and even sent a non-sexual picture of himself with Minor Victim 1 to prove he

  was in fact her father (PSR ¶¶ 12-14).

         In the course of these communication in Kik, he engaged in an online sexual relationship

  with a 12-year old New Zealand girl who sent him videos, whispering seductively his name, “Rob,”

  as SOLOVE had requested. (PSR ¶¶ 44-45). He posted about her and her topless photos in the

  Kik chatrooms. She was identified and confirmed the same.

         SOLOVE met Minor Victim 2 on Kik in the summer of 2019. At 13 years’ old when they

  met, Minor Victim 2 believed their relationship real, loving, and genuine. SOLOVE lied to Minor

  Victim 2 about who he was, his age, his relationship to her, and his relationship to Minor Victim

  1 (saying she was his sister). Minor Victim 2 confided in him with her secrets, her hardships, and

  was there to comfort him. SOLOVE manipulated Minor Victim 2, used her for his own sexual

  gratification, and likely convinced himself that he in fact did want to be with her. They planned

  on multiple occasions to meet at Minor Victim 2’s home. They communicated in tens of thousands

  of messages and sent masturbation videos to each other. In turn, SOLOVE posted Minor Victim




                                                  7
Case 9:20-cr-80025-DMM Document 61 Entered on FLSD Docket 05/13/2021 Page 8 of 27




  2’s videos in Kik for the pedophile world to possess and re-distribute forever. Throughout all of

  this, SOLOVE solicited and enticed MV2 to commit sexual acts on herself and for when they

  would meet in person (PSR ¶¶ 24-43).

         What remains is a now 15-year-old girl who knows this is “one of my biggest regrets for

  the longest time…, [has] affected me emotionally, but it’s affected my relationship with my

  parents, my view of myself, my view on people, and it’s made me regret everything I’ve ever

  done…, [and feels] absolute disgust and filled with so much anger towards myself and the person

  who caused everything. I know life moves on, but this is something I’m going to carry with me

  forever” (PSR ¶ 62).

         SOLOVE was apprehended at his home in Boca Raton where he lived with Minor Victim

  1’s mother and grandparents. On cellular phones, agents found hundreds of images and videos of

  CSAM he had acquired via Kik and the online storage facility Mega.nz.

         During his interview, he professed that the images of Minor Victim 1 were in fact fake:

  that he had created those using software on his phone. What is even more incredible, he told

  investigators that the videos of Minor Victim 1 manipulating his penis were fake and similarly, he

  had used software on the phone to superimpose a video of Minor Victim 1 shaking a baby bottle

  over a video of himself masturbating; another lie in SOLOVE’s arsenal. This falsity has been

  proven untrue by digital forensic investigators.

         Minor Victim 1 was taken to the hospital where doctors performed surgery to repair vaginal

  and rectal tearing caused by a foreign object or body part (PSR ¶ 18). The facts of his case dictate

  it was in fact SOLOVE’s penis that cause this as he captured the act with his phone (PSR ¶ 26).

  Minor Victim 1 is now only two-and-a-half years old and no one could say whether these traumatic

  injuries will cause her health issues in the future or even prevent her from baring children.




                                                     8
Case 9:20-cr-80025-DMM Document 61 Entered on FLSD Docket 05/13/2021 Page 9 of 27




         Simply put, the Defendant sexually abused children for his own gratification. He did this

  repeatedly and without remorse. And worse, he recorded it. He memorialized it in a fashion in

  which the heinous nature of his conduct will digitally live forever and continue to victimize these

  children.

         Although this Court must consider other factors beyond the Defendant’s offense conduct,

  this Court should nonetheless give significant weight to his offense conduct in crafting his sentence

  here. See, e.g., United States v. Croteau, 819 F.3d 1293, 1309 (11th Cir. 2016) (“The weight given

  to any specific § 3553(a) factor is committed to the sound discretion of the district court.”). By

  consistently exploiting multiple children, including his own daughter, the Defendant has likely

  wreaked a lifetime of emotional damage on each victim. By recording this sexual abuse, the

  Defendant exposes each child to a lifetime of possible exploitation and torment. Anything less

  than a maximum 120-year sentence is insufficient and does not adequality account for the offense

  conduct or provide justice to the countless victims, most importantly Minor Victim 1 and Minor

  Victim 2.

         B. History and characteristics of the Defendant

         The Defendant’s history and characteristics also weigh strongly in favor of a 120-year

  sentence. The Defendant reports being a victim of sexual abuse himself. More than anyone else,

  he should know the consequences of sexual abuse. Not to minimize any trauma the Defendant

  incurred, this does not justify his subsequent sexual assault of others. Suffering this pain would

  hopefully motivate victims (such as the defendant) from inflicting this pain on others; let alone

  their own family. Yet in this instance, the Defendant continued the sexual abuse.

         The Defendant has provided an account of how he was victimized as a child, his difficult

  childhood, and a lack of familial support. And despite all of this, his criminal history is limited




                                                   9
Case 9:20-cr-80025-DMM Document 61 Entered on FLSD Docket 05/13/2021 Page 10 of 27




   (PSR ¶¶ 99-105), his only drug of choice was marijuana until July 2019 (PSR ¶ 129), and he has

   no history of alcohol abuse (PSR ¶ 128). Despite not graduating from high school, he reported

   taking some online college courses in marine biology and been skilled as a dog trainer, aquatic

   specialist, and forklift operator (PSR ¶ 131-32). Much worse would be expected and understood.

           Regardless of what impact his upbringing may have had on his life, it serves as no

   justification for his choice to violate the law and use young children for his personal gratification.

   To whatever degree those events may explain the Defendant’s behavior; they do nothing to

   mitigate his willful choice to violate the law. See generally Bruce J. Winick, Sex Offender Law

   in the 1990s: A Therapeutic Jurisprudence Analysis, 4 Psychol. Pub. Pol’y & L. 505, 524 (1998)

   (“People diagnosed with pedophilia do not molest children in the presence of police officers or in

   other situations presenting a high likelihood of apprehension. Rather, they act with stealth,

   deception, and premeditation in an effort to avoid detection. This is purposeful, planned, and goal-

   directed conduct, not spontaneous and uncontrollable action or action that is substantially beyond

   the individual’s ability to avoid.”); id. at 523–24 (“There is nothing in the diagnostic criteria for

   pedophilia or any of the other paraphilias that suggests that individuals diagnosed with these

   disorders suffer from any cognitive impairment that affects their ability to understand the

   wrongfulness of their conduct or that renders them irrational in any respect or unable to control

   their actions.... Moreover, there is nothing in the clinical literature that suggests that sex offenders

   are unable to exercise self-control.”).

           C. The need for the sentence imposed

           There can be no doubt the “prevention of sexual exploitation and abuse of children

   constitutes a government objective of surpassing importance.” New York v. Ferber, 458 U.S. 747,

   757 (1982) (emphasis added). The Court in Ferber went on to note that “[i]t has been found that




                                                     10
Case 9:20-cr-80025-DMM Document 61 Entered on FLSD Docket 05/13/2021 Page 11 of 27




   sexually exploited children are unable to develop healthy affectionate relationships in later life,

   have sexual dysfunctions, and have a tendency to become sexual abusers as adults.” Id. at 758 n.

   9. Quite simply, “sexual abuse is grossly intrusive in the lives of children and is harmful to their

   normal psychological, emotional, and sexual development in ways which no just or humane

   society can tolerate.” Kennedy v. Louisiana, 554 U.S. 407, 468 (2008) (Alito, J., dissenting)

   (quotation marks omitted).

          “Retribution is a valid penological goal.” Glossip v. Gross, 135 S. Ct. 2726, 2769 (2015)

   (Scalia, J. concurring). As the Eleventh Circuit explained in Irey: “the greater the harm the more

   serious the crime, and the longer the sentence should be for the punishment to fit the crime.” United

   States v. Irey, 612 F.3d 1160, 1206 (11th Cir. 2010). The Irey court cited the Senate Report

   regarding this provision:

          This purpose--essentially the Ajust deserts@ concept--should be reflected clearly in
          all sentences; it is another way of saying that the sentence should reflect the gravity
          of the defendant=s conduct. From the public=s standpoint, the sentence should be of
          a type and length that will adequately reflect, among other things, the harm done or
          threatened by the offense, and the public interest in preventing a recurrence of the
          offense. (quoting S.Rep. No. 98-225, at 75-76, 1984 U.S.C.C.A.N. 3258-59).

   Id. Punishment is the way in which society expresses denunciation of wrongdoing, and it is thus

   essential that this Court promote and maintain respect for the law by pronouncing sentences that

   fully reflect society’s revulsion. See Gregg v. Georgia, 428 U.S. 153, 184 n. 30 (1976) (citing

   Royal Commission on Capital Punishment, Minutes of Evidence, Dec. 1, 1949, p. 207 (1950)).

   This is especially true when, “[c]hild sex crimes are among the most egregious and despicable of

   societal and criminal offenses…” United States v. Sarras, 575 F.3d 1191, 1220 (11th Cir. 2009)

   (discussing how courts have upheld lengthy sentences in cases involving child sex crimes as

   substantively reasonable).




                                                    11
Case 9:20-cr-80025-DMM Document 61 Entered on FLSD Docket 05/13/2021 Page 12 of 27




          As demonstrated, the Defendant’s conduct is reprehensible. He repeatedly sexually abused

   his infant daughter for at least 7 months. He recorded his sexual abuse. The abuse has been shared

   with the world. The Defendant then solicited a 13-year old girl for more than 8 months having he

   produce dozens of masturbation videos and manipulate her into believing they were in love. The

   abuse has been shared with the world. Finally, he engaged in online communication with

   pedophiles for the pure joy of talking about child rape and exchanges pictures of the same for pure

   enjoyment. Taken with the need for just punishment and the goal of promoting respect for the

   law, weigh heavily in favor of a 120-year sentence.

          D. Reflect the seriousness of the offense, promoting respect for the law, and provide

              just punishment

          This Court’s sentence must consider the need to “promote respect for the law.” 18 U.S.C.

   § 3353(a)(2)(A). When Congress passed the Protection of Children against Sexual Exploitation

   Act of 1977, it sought to address the organized, nationwide child pornography industry that was

   generating millions of dollars through the exploitation of children. S. REP. 95-438, 5, 1978

   U.S.C.C.A.N. 40, 42-43. The Act, which included 18 U.S.C. § 2251, was aimed at filling a void

   in federal law by targeting the production of materials depicting child abuse. S. REP. 95-438, 5,

   1978 U.S.C.C.A.N. at 56. But the Act, and its later amendments, are more than prophylactic

   measures. They reflect value judgments and accepted moral norms of our society. As one Senate

   Judiciary Committee report concluded: “the use of children…as the subjects of pornographic

   materials is very harmful to both the children and the society as a whole,” describing the conduct

   as “outrageous.” S. REP. 95-438, 5, 1978 U.S.C.C.A.N. at 43.

          The Defendant’s actions violated federal law, but they also transgressed every conceivable

   normative principle undergirding our laws. While he sat at home, supposedly caring for his own




                                                   12
Case 9:20-cr-80025-DMM Document 61 Entered on FLSD Docket 05/13/2021 Page 13 of 27




   daughter, SOLOVE molested and exploited Minor Victim 1, and exploited Minor Victim 2 for his

   own deviant desires. The Defendant has forever affected these two children and their families.

   This Court’s sentence must express an appropriate level of social condemnation of his crimes.

          E. Impact on the Victims

          It is axiomatic that hands-on sexual abuse and online exploitation inflicts upon its victim

   enormous, devastating, and long-lasting harm. That the abuse is inflicted on a child adds a

   devastating dimension to the harm ordinarily inflicted on rape victims. As the Supreme Court

   explained while addressing an Eighth Amendment challenge to capital punishment for the rape of

   a child by her stepfather:

          […] the victim's fright, the sense of betrayal, and the nature of her injuries caused more
          prolonged physical and mental suffering than, say, a sudden killing by an unseen assassin.
          The attack was not just on her but on her childhood.... Rape has a permanent psychological,
          emotional, and sometimes physical impact on the child. We cannot dismiss the years of
          long anguish that must be endured by the victim of child rape.

   Kennedy, 554 U.S. at 435 (citing various studies). Those months of anguish can include sudden

   school failure, unprovoked crying, dissociation, depression, insomnia, sleep disturbances,

   nightmares, feelings of guilt and inferiority, and self-destructive behavior, including an increased

   incidence of suicide. Id. at 468 ((Alito J., joined by Roberts, C.J., Scalia, and Thomas, JJ.,

   dissenting). Sexually exploited children also struggle to develop healthy affectionate relationships,

   they suffer from sexual dysfunctions, and they have a tendency to become sexual abusers

   themselves. See New York v. Ferber, 458 U.S. 747, 758 n. 9 (1982) (citation omitted). None of

   this means offenders who were victims themselves should be punished any less.

          The Eleventh Circuit has long upheld sentencing decisions where the victim’s impact was

   a driving factor. See Irey, 612 F.3d at 1208 (“When child pornography is produced in conjunction

   with the sexual abuse of children, as it was here, the harm to the child victims is magnified and




                                                    13
Case 9:20-cr-80025-DMM Document 61 Entered on FLSD Docket 05/13/2021 Page 14 of 27




   perpetuated.”); see also United States v. Hall, 965 F.3d 1281, 1286–87 (11th Cir. 2020)

   (discussing how child sexual abuse with production of child pornography caused the victim’s

   “mental health struggles over the years,” “a lot of ... depression,” nightmares, and cutting her “arms

   real bad”); Sarras, 575 F.3d at 1220 (approving the district court’s regard of “the fact that the

   [child pornography] victim will probably, even with counseling, never fully recover from this”).

             Minor Victim 2 and the child from New Zealand were thirteen and twelve years’ old,

   respectively, at the time of the offenses; old enough to form memories and remember these

   experiences. It is too early to tell how deeply the trauma is sewn. Minor Victim 2’s victim impact

   statement gives some hint into the confusion that will affect her entire life. No one knows for sure

   when, where, or how the damage from the Defendant’s sexual exploitation will manifest itself as

   the victims grow older. But one thing is certain—before the victims had even reached high school,

   the Defendant destroyed any possibility of normality in their lives.

             MV1 was an infant, SOLOVE’s daughter, and the one person he was charged with to care

   for while his wife, and in-laws worked to support the family.5 Thus, the Defendant sexually

   violated a member of his own family who was barley learning to walk, said but a few words, and

   could not object. Agents discovered the images and videos he posted of her online, and the images

   of his sodomizing her on his phone. Who knows how many other occasions the Defendant abused

   Minor Victim 1 and did not record it.

             With all these victims, the Defendant not only sexually exploited the children, but he

   recorded it. The images and videos were saved, and these images were shared on the internet.

   These children will be victimized forever and live in a world in which pictures and videos of their

   abuse can be uploaded and live in perpetuity on the Internet. Sadly, this all occurred under the


   5
       SOLOVE did work off-and-on during from 2019 to 2020.




                                                         14
Case 9:20-cr-80025-DMM Document 61 Entered on FLSD Docket 05/13/2021 Page 15 of 27




   consent and supervision of the Defendant as a relative and caretaker to Minor Victim 1, a

   “boyfriend” to Minor Victim 2, an acquaintance to the child in New Zealand, and who knows how

   many others.

          Finally, of the hundreds of images and videos of CSAM the defendant possessed on his

   devices, several were identified as known children. To that end, one victim, known as “April” of

   the ‘AprilBlond’ series normally requests restitution but declined in this case in favor of restitution

   being ordered to Minor Victim 1 and 2. She was between 5 and 8 years’ old when her uncle

   sexually abused her and recorded it. As a preview of where Minor Victim 1 and 2 might find

   themselves as their images and videos are traded online like “April’s” has, she notes:

          It is difficult to trust people because I wonder if they have seen the images of my
          child abuse and are a pedophile. I get nervous when a person looks at me too long
          or just more than a passing glance. I wonder if they are putting together who I am
          from an image they saw on the internet. I feel scared, anxious, and angry I could be
          abused again if a person recognizes me who saw the images of my abuse.

          …

          As a child I didn’t have a choice what happened to me. Now, I have to suffer twice;
          the first time was being abused and the second time is the ongoing anxiety due to
          the images of my abuse forever accessible. It’s impossible to cope with and accept
          that I have to live with the images of my abuse being available on the internet
          indefinitely.

   (Exhibit A – Victim Impact Statement of ‘April’ of the ‘AprilBlond’ series.

          F. Adequate deterrence and need to protect the public

          Deterrence is important for crimes involving the sexual abuse of children, including

   CSAM. See United States v. Goldberg, 491 F.3d 668 (7th Cir. 2007). “Sentences influence

   behavior, or so at least Congress thought when in 18 U.S.C. § 3553(a) it made deterrence a

   statutory sentencing factor.” See Id. The Supreme Court has noted “grave concerns over the high




                                                     15
Case 9:20-cr-80025-DMM Document 61 Entered on FLSD Docket 05/13/2021 Page 16 of 27




   rate of recidivism among convicted sex offenders and their dangerousness as a class...” Smith v.

   Doe, 538 U.S. 84, 103 (2003). The Defendant fits within that class.

          The Eleventh Circuit recognized in Irey that research in this field is “consistent with what

   judicial decisions show: pedophiles who have sexually abused children are a threat to continue

   doing so, and age does not remove the threat.” 612 F.3d at 1214 (citing various studies and reports);

   see also United States v. Pugh, 515 F.3d 1179, 1201 (11th Cir. 2008) (“sex offenders have

   appalling rates of recidivism and their crimes are under-reported.”); United States v. Allison, 447

   F.3d 402, 405–06 (5th Cir. 2006) (“Congress explicitly recognized the high rate of recidivism in

   convicted sex offenders, especially child sex offenders.”).

          G. Length of sentence imposed, guidelines appropriateness, and sentencing alternatives

          The Defendant contends that the government’s sentencing recommendation is a de facto

   life sentence, despite the sentence being within guidelines. The Seventh Circuit recently analyzed

   this in United States v. McDonald, 981 F.3d 579 (7th Cir. 2020). The court first noted that “a

   within-guidelines sentence is reasonable.” McDonald, 981 F.3d at 581. Gall v. United States, 552

   U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007). The court then analyzed the district court’s

   review of the §3553(a) factors.

          “[T]he probability that a convict will not live out his sentence should certainly give pause
          to a sentencing court.” [United States v. Wurzinger, 467 F.3d 649, 652 (7th Cir. 2006)].
          But we have upheld a de facto life sentence where the sentencing court determined that the
          defendant “showed a risk of recidivism and lack of respect for the law,” [United States v.
          Volpendesto, 746 F.3d 273, 299 (7th Cir. 2014)], and the court “appreciated the severity of
          the sentence.” United States v. Cheek, 740 F.3d 440, 454 (7th Cir. 2014) (quoting United
          States v. Patrick, 707 F.3d 815, 819–20 (7th Cir.2013)); see also United States v.
          Kincannon, 567 F.3d 893, 901 (7th Cir. 2009). The district court did so here. In choosing
          his sentence, the court considered McDonald's age and health issues as “difficulties” he
          would face in custody. But the court found the seriousness of McDonald's conduct, his
          wavering acceptance of responsibility, and the substantial risk of his recidivism more
          “significant.” See United States v. Gross, 437 F.3d 691, 693 (7th Cir. 2006) (distributing
          child pornography “is quite serious,” because it “creates a market for its production, which
          inevitably leads to the abuse of children.”); Wurzinger, 467 F.3d at 653 (even if “older



                                                    16
Case 9:20-cr-80025-DMM Document 61 Entered on FLSD Docket 05/13/2021 Page 17 of 27




           offenders are generally less likely to commit crime,” “what matters is whether the court
           reasonably concluded that [the defendant] in particular is a risk for further crimes”). The
           court's explanation of its reasons for McDonald's sentence was therefore
           adequate. See [United States v. Cunningham, 883 F.3d 690, 701-702 (7th Cir. 2018)].

   McDonald, 981 F.3d 579, 582 (7th Cir. 2020).

           To combat the outcome of the guideline recommendation that a 120-year calculation is

   appropriate, the Defendant’s Sentencing Memorandum argues: 1) the sentencing guidelines do not

   reflect similarly situated defendant’s sentences; 2) the government has manipulated the guidelines;

   and 3) there are alternatives to a “life sentence (DE 55).

                  1. The sentencing guidelines are inappropriate

           SOLOVE cites to three 11th Circuit cases where defendants were convicted of production

   of child pornography and received 30 years or less (DE 55:1-3). These sentencings are in fact

   outliers.

           Each case can be differentiated from SOLOVE’s. William IREY was indicted and plead

   guilty to the only count of production of child pornography; the government agreed to a low-end-

   of-the-guidelines sentence. See 06-CR-00237-GAP-DAP (DE 41) (Plea Agreement). Interestingly

   enough there was a lengthy cooperation agreement within IREY’s plea agreement (Id. at pages 3-

   7), but the Court still sentenced the defendant to the maximum 30-year sentence. Jack Furman

   DEAN was indicted on, and plead guilty to, one count of production and one count of possession

   of child pornography. See 08-CR-00065-MHT-SRW (DE 1, 29:3-4). The production offense

   carried a minimum 5 years to a maximum 20 years’ imprisonment, and the possession offense

   carried a maximum of 10 years (Id. at DE 23:5). He was sentenced to the maximum allowable

   under the law: 30 years. Likewise, John David LATIMER was indicted on, and plead guilty to,

   one count of production and one count of possession of child pornography. See 18-CR-00278-

   MHC-JKL (DE 19; 52:3). At sentencing the government recommended 25 years and the court



                                                    17
Case 9:20-cr-80025-DMM Document 61 Entered on FLSD Docket 05/13/2021 Page 18 of 27




   imposed the same (DE 53:17).        The undersigned cannot speak for the charging decisions and

   sentencing recommendations in those particular cases. What is clear though is that the courts in

   those cases sentenced the defendants to the maximum or near maximum allowable under the law.

   In this case, the defendant was charged by superseding information with 17 counts, one of which

   carried a 20-year minimum mandatory, two of which carried a maximum sentence of life; he won’t

   be sentenced to either one.

          Recently, in 2019 the Eleventh Circuit upheld a 1440-month (120 year) sentence, as is

   being requested in the case at bar. In United States v. Kirby, 938 F.3d 1254 (11th Cir.2019), the

   defendant was convicted at trial on three counts of production and two counts of possession with

   intent to view of child pornography, thus creating a maximum sentence of 1440 months. Id. at

   1256. The charges stemmed from Kirby’s surreptitious recording of his 13-year-old stepdaughter.

   Id. As in SOLOVE’s case, where the guidelines recommended life, which exceeded the statutory

   maximum of each crime charged, the Kirby court applied U.S.S.G. 5G1.2(d):

          If the sentence imposed on the count carrying the highest statutory maximum is less
          than the [ordinary guidelines recommendation], then the sentence imposed on one
          or more of the other counts shall run consecutively, but only to the extent necessary
          to produce a combined sentence equal to the [ordinary guidelines
          recommendation].

   Id. at 1257. The Court reminded that, “the Supreme Court has described a life sentence as the

   ‘second most severe [punishment] known to the law,’ Harmelin v. Michigan, 501 U.S. 957, 996,

   111 S.Ct. 2680, 115 L.Ed.2d 836 (1991), and we cannot accept Kirby’s invitation to hold that a

   1440-month sentence is worse.” Id. at 1258. In upholding the 1440-month sentence, the Court

   stated, “Before imposing the longest sentence that it could, the district court thoroughly discussed

   Kirby’s particularly heinous conduct and direct participation in the creation of child pornography,

   his breach of public trust as a police officer, and his total failure to take responsibility for his

   actions. We see no abuse of discretion.” Id. at 1259.


                                                   18
Case 9:20-cr-80025-DMM Document 61 Entered on FLSD Docket 05/13/2021 Page 19 of 27




          The following cases are also from within the Southern District of Florida: United States v.

   Scott Michael Williams (12-10029-CR-KING), defendant, 48, plead guilty to two counts of

   production, one count of distribution, and two counts of possession of child pornography and

   possession of a firearm by a felon. These charges stem from photographs of Williams’ minor-

   aged relatives engaging in lewd and lascivious acts with the Defendant found on his computer. He

   claimed he was sexually abused as a child. He was sentenced to 100 years in federal prison by

   U.S. District Court Chief Judge Federico A. Moreno. In United States v. Edgar Geovani Esquivel

   Castillo (1:10-CR-20120-DMM), the defendant plead guilty to four counts of production and one

   count of possession of child pornography involving videos his produced of himself engaging in

   sex with a three-year-old female he babysat at his home. With guidelines identical to SOLOVE,

   he was sentenced to thirty years for each of the production convictions and ten years for the

   possession conviction, to run consecutively, for a total sentence of 1,560 months’ imprisonment.

   In United States v. Leslie Grey Vanaman (13-80088-CR-ZLOCH) the defendant, 44, plead guilty

   to receipt and possession of child pornography (government charged but agreed to dismiss the

   production count), and had a previous conviction for possession of child pornography. Vanaman

   sent erotic images of children in exchange for child pornography and lived in a nudist colony where

   he took posed pictures of 4-5 children (some of which qualified as child pornography). He was

   sentenced to 720 months -- the stacked statutory maximum term of the two counts.

          In cases where the defendant engaged in sexual activity with children, other courts have

   sentenced the defendants to the advisory guidelines sentence or beyond. United States v. Huskey,

   349 Fed.Appx. 495 (11th Cir.2009) (70–year sentence for Defendant, who fell within criminal

   history category I, who engaged in anal, oral, and vaginal sex with his daughter and penetrated her

   vagina with objects, while she was between the ages of 6 and 9, recorded the abuse in photographs




                                                   19
Case 9:20-cr-80025-DMM Document 61 Entered on FLSD Docket 05/13/2021 Page 20 of 27




   and on videotapes, and traded images of the abuse over the internet for other child pornography);

   United States v. Oliver, 281 Fed.Appx. 898 (11th Cir.2008) (130–year sentence for the Defendant,

   with no mentioned criminal record, who produced images of himself molesting a single victim, his

   6–year–old granddaughter, and distributed those images over the internet); United States v. Foster,

   209 Fed.Appx. 942 (11th Cir.2006) (life imprisonment for the Defendant who fell within criminal

   history category I, and who during a 4–year period engaged in oral and vaginal sex with a single

   victim who was less than 12 years old when the abuse began). Sarras, 575 F.3d at 1208, 1220-21

   (11th Cir. 2009) (upholding as reasonable a 100-year sentence for a first-time offender who

   sexually abused a 13-year-old girl and produced pornographic images of the victim); United States

   v. Johnson, 451 F.3d 1239, 1244 (11th Cir. 2006) (upholding as reasonable a 140-year sentence

   for abusing and photographing three boys between the ages of 8 and 16 based on consecutive

   statutory maximums under 18 U.S.C. § 2251(e) and § 2252A(b)(1)); United States v. Kapordelis,

   569 F.3d 1291, 1318-19 (11th Cir. 2009) (upholding as reasonable a 420-month sentence, which

   represented an upward variance from the 262-327-month advisory guidelines range and included

   240-month sentences on counts charging production of child pornography under § 2251(a) and

   180-month consecutive sentences on counts charging receipt of child pornography under §

   2252A(a)(2)(A)); United States v. Huffstatler, 561 F.3d 694, 698 (7th Cir. 2009) (upholding as

   reasonable an above-guidelines, 450-month sentence for producing pornographic pictures of a 14-

   year-old boy); United States v. Raplinger, 555 F.3d 687, 695 (8th Cir. 2009) (upholding as

   reasonable a 457-month sentence for photographing and having sexual intercourse with a 15-year-

   old girl), cert. denied, 129 S.Ct. 2814 (2009); United States v. Betcher, 534 F.3d 820, 827-28 (8th

   Cir. 2008) (upholding as reasonable a 750-month (62.5 year) sentence for a first-time offender




                                                   20
Case 9:20-cr-80025-DMM Document 61 Entered on FLSD Docket 05/13/2021 Page 21 of 27




   who had taken pornographic pictures of five 8- to 11-year-old girls, including two of his

   granddaughters), cert. denied, 129 S.Ct. 962 (2009).6

            The maximum allowable sentence under the law is routinely recommended and approved

   by the Eleventh Circuit when an offender sexually abuses a child and produces images or videos

   of it.

                     2. The Government has not manipulated the guidelines

            SOLOVE compares his case to another before this Court: United States v. Tonya Bagley,

   20-CR-80069-DMM, who faces a maximum sentence of 35 years upon sentencing. He accuses

   the government of sentence manipulation in this case. First, Bagley and Solove’s cases are

   different, second there is no manipulation.

            SOLOVE asserts that Bagley could have been charged with additional counts. To be fair,

   those additional counts of production7 and distribution would include the same conduct at the same

   instance of the counts Bagley has plead guilty to. Each of the seventeen (17) counts alleged against

   SOLOVE in the superseding information are unique and distinct to particular actions taken by

   SOLOVE at different times or are necessary predicates for the charge of child exploitation

   enterprise. Further, SOLOVE plead guilty to only five (5) of the counts, which relate to unique

   actions: Count 1 relates to his production of CSAM videos of Minor Victim 1, Count 2 relates his

   production of CSAM videos of Minor Victim 2 from one particular day (when there were many),

   Count 3 and 4 relate to the distribution of Minor Victim 1’s images and video in two Kik chat

   rooms, and Count 5 relates to the many victims of child pornography, other than Minor Victims 1


   6
     Between late 2007 to 2016 (the range of statistics the government was able to obtain), federal judges across the
   country sentenced at least 100 defendants convicted of producing child pornography to terms of life or life-equivalent
   sentences of 80 years (960 months) or more (see Exhibit B).
   7
    Bagley was charged with conspiracy to produce child pornography because of her criminal scheme with Robert
   Dunn. Dunn was in the Southern District of Florida when committing the crimes, while Bagley was in the District of
   Colorado.




                                                            21
Case 9:20-cr-80025-DMM Document 61 Entered on FLSD Docket 05/13/2021 Page 22 of 27




   and 2 that SOLOVE possessed on his devices. If there was any manipulation, it was in the

   defendant’s favor, because he only faces 120 years, and not two life sentences plus 350 years.

          Proving sentencing manipulation requires showing that the government engaged in

   “outrageous” conduct that was “fundamentally unfair.” United States v. Ciszkowski, 492 F.3d

   1264, 1270 (11th Cir. 2007) (the standard is high). This Circuit has never encountered a case

   involving “extraordinary misconduct” to justify a finding of sentencing manipulation. See United

   States v. Bohannon, 476 F.3d 1246, 1252 (11th Cir. 2007) (government's selection of age of

   “minor” victim for sting operation was not manipulation even though the selected age resulted in

   enhancement under guideline); United States v. Williams, 456 F.3d 1353, 1370-71 (11th Cir.

   2006) (government's purchase of crack cocaine rather than powder cocaine was not manipulation

   despite sentencing differential); Sanchez, 138 F.3d at 1412-13 (government informant's selection

   of a fictitious amount of drugs to be stolen by defendants was not manipulation of the quantity).

          Here, the government's decisions fell well-within the considerable discretion it is granted

   in pursuing investigations regarding Minor Victims 1, 2, and the multiple Kik chats the defendant

   had with like-minded pedophiles. “[T]here is nothing wrong with the government attempting to

   strengthen its case for conviction” by conducting additional investigation. United States v. Govan,

   293 F.3d 1248, 1251 (11th Cir. 2002). The government diligently investigated and sought the

   superseding information when it was prepared to move forward.

                  3. Sentencing alternatives are not appropriate here

          SOLOVE contends that his sentence should be mitigated to something less than the

   maximum because alternatives, including civil commitment, supervised release, and sex offender

   registration, exist (DE 55:4-6). SOLOVE makes this argument suggesting he is not so dangerous

   that the maximum sentence is appropriate. For this proposition SOLOVE relies on the 2016 U.S.




                                                   22
Case 9:20-cr-80025-DMM Document 61 Entered on FLSD Docket 05/13/2021 Page 23 of 27




   Sentencing Commission Report and a plethora of studies regarding sex offenders. Where Courts

   can look for guidance is to the 2012 Sentencing Commission Report (hereinafter Sent. Rep.)8

   regarding the guidelines in child pornography cases. The Commission found when surveying

   district judges, that the vast majority that the guideline and statutory penalties were appropriate.

   (Sent. Rep. p. 247.) Average sentences for production had actually been increasing which the

   Sentencing Commission reported was due to two trends:                   1) increasing average guideline

   minimums; and 2) the significant number of sentences in production cases at or above the middle

   of the guideline range (including upward departures or variances). (Sent. Rep. 255.) And while

   variant sentences had increased, the extent of the reduction is only 20.9%, suggesting that while

   more judges have sentenced below the Guidelines, they have not varied by that much – an average

   of 62 months. This defendant is requesting a variance from the 1440-month maximum.

           Further, the estimates of recidivism cited by defendant may actually be low, as is

   acknowledged as a limitation by Eke, Seto, & Williams, “[o]ur reliance on official records for both

   criminal history and reoffending may have limited the strength of the association that we could

   find, as both are underestimates of true offending.”9 And they admit that, “[h]istorical cases of

   sexual contact offenses, especially those committed by child pornography offenders who appeared

   to have no prior criminal history, may provide a window into undetected sexual offending; i.e.

   offenses that were not (at the time) reported to police or documented in file information.” Id.

           This concept is further expounded in Risk Assessment of Online Child Sexual Exploitation

   Offenders,” The Journal of the American Academy of Psychiatry and the Law, November 2, 2019,




   8
          http://www.ussc.gov/Legislative_and_Public_Affairs/Congressional_Testimony_and_Reports/Sex_Offense_
   Topics/201212_Federal_Child_Pornography_Offenses/index.cfm)
   9
    Eke, Seto, & Williams, AExamining the Criminal History and Future Offending of Child Pornography Offenders: an
   Extended Prospective Follow-Up Study,@ Law and Human Behavior 17 (2011).




                                                         23
Case 9:20-cr-80025-DMM Document 61 Entered on FLSD Docket 05/13/2021 Page 24 of 27




   Matthew E. Hirschtritt, MD, MPH, Douglas Tucker, MD, and Rene´e L. Binder, MD. Hirschtritt

   states that when authors (i.e. Seto) used only official records, the rate of previous contact offenses

   was low (12.2 percent); however, when self-report data was used, this number increased to 55.1%.

   Additionally, at one particular medium security prison, researchers conducted a voluntary

   treatment program with offenders. “At the time of sentencing, 26 percent had an officially

   documented contact offense; by the end of the treatment period, however, 85 percent had disclosed

   a history of contact offending.” Id. Michael L. Bourke & Andres E. Hernandez, The “Butner

   Study” Redux: A Report of the Incidence of Hands-on Child Victimization by Child Pornography

   Offenders, 24 FAM. VIOLENCE 183, 183 (2009).

          Therefore, because recidivism is defined in terms of subsequent arrests, low numbers of

   contact offenses based upon arrests is not surprising. These results are explained by multiple

   factors. First, child molesters do not boast about their crimes to the general public, but only

   between themselves. Second, victims of sex crimes are reluctant to report such crimes. Children

   are particularly reluctant to talk about sexual abuse. Bonta & Hanson, “Gauging the Risk for

   Violence: Measurement, Impact and Strategies for Change” (1994) (published by the Solicitor

   General Canada, Ministry Secretariat (Ottawa)); see e.g. Hanson & Bussière, “Predictors of Sexual

   Offender Recidivism” (1996) (published by the Solicitor General Canada, Ministry Secretariat

   (Ottawa)). Any study, therefore, which relies on subsequent arrest and convictions, should be

   suspectBparticularly in light of the fact that this defendant self-reported his inappropriate desires

   to a mental health provider and was not deterred to then commit these offenses.

          This Court should consider the Guidelines in this case, as the 11th Circuit mandates, but

   even if this Court were to agree with SOLOVE’s argument, a sentence at or near the mandatory

   minimum is not reasonable when considering the goals of sentencing found in 18 U.S.C. § 3553:




                                                    24
Case 9:20-cr-80025-DMM Document 61 Entered on FLSD Docket 05/13/2021 Page 25 of 27




   to protect the public; punish the offender; deter others; and deter SOLOVE. The defendant’s

   suggestion that alternatives to incarceration do not meet these goals.

          The Defendant’s conduct and history show that he is an incredibly high risk to recidivate.

   He is a danger to the community, regardless of his age. His conduct will never change, and this

   conduct must be adequately punished. A 120-year sentence adequately accounts for the §3553(a)

   factors. This sentence is within the guidelines range is therefore reasonable. United States v. Hunt,

   526 F.3d 739, 746 (11th Cir. 2008) (Though we don't “automatically presume a sentence within

   the guidelines range is reasonable, we ordinarily expect” it to be.). His complaint that he won’t

   live to see the end of the government’s 120-year recommended sentence is of no merit. See United

   States v. Kirby, 938 F.3d 1254, 1258-59 (11th Cir. 2019) (120 -year sentence affirmed where

   guidelines calculation of life was greater than statutory maximum); United States v. Fox, 926 F.3d

   1275, 1276, 1282 (11th Cir. 2019) (30-year sentence for a 60-year-old defendant convicted of

   production of child pornography affirmed); Sarras, 575 F.3d at 1208, 1219–21 (100-year sentence

   affirmed where guidelines calculation of life was greater than the statutory maximum).

   IV.    CONCLUSION

          The Defendant sexually exploited his daughter from the time she was 12 months old until

   the time she was 18 months old. He solicited a 13-year-old girl and persuaded her to produce child

   exploitation material of herself. He participated and encouraged online communication in the

   distribution and production of child exploitation material. He recorded his abuse of his victims

   and did so over and over again. These victims’ lives are forever changed by the Defendant, the




                                                    25
Case 9:20-cr-80025-DMM Document 61 Entered on FLSD Docket 05/13/2021 Page 26 of 27




   true definition of a pedophile. The United States requests that this Court should sentence the

   Defendant to a 120-year sentence of imprisonment.


                                        Respectfully submitted,

                                          JUAN ANTONIO GONZALEZ
                                          ACTING UNITED STATES ATTORNEY


                                       _________________________________________
                                       By: GREGORY SCHILLER
                                          Assistant United States Attorney
                                          Court ID # A5501096
                                          500 Australian Avenue, Suite 400
                                          West Palm Beach, FL 33401
                                          P: (561) 820-8711
                                          E: Gregory.schiller@usdoj.gov




                                                26
Case 9:20-cr-80025-DMM Document 61 Entered on FLSD Docket 05/13/2021 Page 27 of 27




                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 13th day of May 2021, the foregoing was electronically filed

   and consequently served on defense counsel.


                                                         /s/ Gregory Schiller
                                                 For the United States Attorney's Office




                                                  27
